Hart, J., (after stating the facts). In the case of Bush v. Beauchamp, 132 Ark. 582, the court held that, inasmuch as the term “baggage” has a generally recognized meaning, the carrier cannot, by rules and regulations, limit its meaning so as to exclude articles which are usually included in the generally accepted meaning of the term. In that case, following its earlier decisions, this court also held that jewelry suitable to the condition in life of the passenger and intended for personal use on the journey is baggage. We are now asked to overrule that decision upon the authority of a ruling of the Interstate Commerce Commission. This we decline to do. It follows that the judgment will be affirmed.